DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 and 14-20 of the amendment received 2/23/2021 are pending.  Claims 12 and 13 have been canceled by the applicant.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim Amendment
Claim 1, line 13 amended to recite -- runs from the pump return fuel line to a fuel/fluid heat exchanger which is in --
Claim 14, line 14 amended to recite -- runs from the pump return fuel line to a fuel/fluid heat exchanger which is in -- 

Allowable Subject Matter
Claims 1-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or form a reasonable combination to teach the following in combination with the other independent claim limitations:
Regarding Claims 1 and 14, “a pump return fuel line connected to the main fuel line to take a portion of the fuel from the main fuel line at a position downstream of the fuel pump and to return the portion of the fuel to the main fuel line at a position upstream of the fuel pump” in combination with “a thermal fuel line that either: runs from the pump return fuel line to the exposed aircraft structure in the case of direct thermal communication, or run from the pump return fuel line to a fuel/fluid heat exchanger which is in thermal communication with the exposed aircraft structure in the case indirect thermal communication.”
Regarding Claims 2-11 and 15-20 are allowable at least by basis on one of the claims discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                    Examiner, Art Unit 3741